Citation Nr: 0607203	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-43 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for status post excision of 
chalazions of both upper eyelids.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 1971

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefits sought on 
appeal.  



FINDINGS OF FACT

1.  Chalazions of the veteran's right and left upper eyelids 
were diagnosed in March 1970 and the veteran subsequently 
underwent excision of the chalazion on the left eyelid in 
July 1970.  

2.  The veteran is not shown to currently have a chalazion of 
either eyelid, or any residual disability as a result of the 
chalazion excisions performed during service.

3. Refractive error of the eyes, including myopic astigmatism 
and presbyopia, is not a disability for VA benefit purposes 
and is not shown to be related to the chalazion excision 
performed during service.


CONCLUSION OF LAW

The criteria for service connection for the status post 
excision of chalazions of the veteran's left and right upper 
eyelids have not been met.  38 C.F.R. 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran seeks service connection for the status post 
excision of chalazions of both upper eyelids and his 
subsequently diagnosed visual refractive error, bilateral 
myopic astigmatism and presbyopia.  Specifically, in his 
appeal the veteran contends that the chalazion operation he 
underwent during service directly resulted in his current 
visual defect.  Similarly, in his Notice of Disagreement the 
veteran explains that prior to his entry into service, he did 
not have to wear glasses, but after the chalazion surgeries 
in service he was required to wear glasses.  Over time, the 
veteran contends, his eyesight has weakened to the point that 
he now must wear bifocal lenses.  
To prove service connection, the veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The veteran meets the first requirement for service 
connection as set forth above because there is medical 
evidence contained in the file of the veteran's current 
visual refractive error.  In November 2003 the veteran was 
diagnosed with myopic astigmatism and presbyopia in both eyes 
by a VA examiner.  

He also meets the second requirement for service connection 
because the evidence shows the chalazions of the veteran's 
right and left upper eyelids manifested while in service.  In 
March 1970, he was diagnosed with chalazions of both upper 
eyelids, and in July 1970, the chalazion of the left upper 
eyelid was surgically removed.  The service medical records 
do not reflect that the chalazion of the right upper eyelid 
was ever removed, although for purposes of this discussion 
only, it may be presumed that the right chalazion was, in 
fact, removed.

The third requirement of service connection requires medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  The veteran's claim fails 
because the medical evidence does not link the veteran's 
visual refractive error with the chalazion surgeries and 
there is no evidence of residuals associated with the removal 
of the chalazions in service.  The VA eye examination 
conducted in November 2003, while noting and accounting for 
the veteran's chalazion surgery in 1970, makes no connection 
between that event and the diagnosis of myopic astigmatism 
and presbyopia of both eyes.  The report revealed that the 
veteran's lids and lashes were intact, an indication that the 
veteran's eyelids appeared to be normal.  There was no 
mention of the existence of a chalazion of either the right 
or the left eyelid, nor of any residual effects of the 
previous chalazion surgeries or any potential impact the 
surgeries could have had on the veteran's refractive error.  
Similarly, the service medical record from April 1971 which 
documents the veteran's visual acuity defects near his time 
of discharge, does not connect the condition in any way to 
the chalazion surgery performed only a year prior.  The 
veteran's service medical records from July 1970 which 
document the chalazion surgery do not indicate that any part 
of the procedure was performed on the eye itself; rather, it 
appears the surgery involved only the removal of masses from 
the surface of the skin on the veteran's eyelids.  No visual 
defects, or the risk of any visual defects, were noted in the 
follow-up examination to the surgery in July 1970.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. §5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The only evidence of a 
nexus between the veteran's refractive error and the 
chalazion surgeries is the veteran's own contentions.  The 
record does not show the veteran is medically trained and he 
is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of competent medial evidence 
demonstrating a relationship between the veteran's current 
refractive error and the chalazions removed from his eyelids 
in 1970, service connection for status post excision of 
chalazions of both upper eyelids is not established and the 
veteran's refractive error is not considered a disability, 
disease, or injury for VA purposes.  38 C.F.R.3.303(c) . 

Duty to Notify and Assist

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The law requires that when 
a complete or substantially complete application for benefits 
is filed, VA must notify a claimant and his representative, 
if any, of any information and medical or lay evidence 
necessary to substantiate the claim.  Notice must inform a 
claimant of (1) any information and evidence not of record 
needed to substantiate the claim; (2) what information VA 
will seek to provide; and (3) what information the claimant 
is expected to provide.  VA must also ask the claimant to 
submit any pertinent evidence in his possession.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  

The original rating decision on appeal was made in March 
2004.  Sufficient notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the Board 
by a letter from the RO to the veteran dated in October 2003, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices. Moreover, 
the veteran has not alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.  

The law places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the veteran's service medical records are of record and 
the RO has obtained all available post-service VA and private 
medical records identified by the veteran.  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159.  


ORDER

Service connection for status post excision of chalazions of 
both upper eyelids is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


